Citation Nr: 1212996	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  12-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the Veteran's appeal has been obtained.

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is related to noise exposure during his active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In this decision, the Board grants service connection for tinnitus.  This award represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist the Veteran is necessary.
Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Turning to the merits of the current appeal, the Board initially notes for the record that the Veteran's service records could not be located and are not associated with the claims file and that there is therefore no medical evidence regarding in-service complaints of, or treatment for, tinnitus.  In this regard, a February 2010 VA Memorandum indicates that the Veteran's service records were requested from the National Personnel Records Center (NPRC) and that the NPRC responsed that the records were destroyed in a fire at the NPRC in 1973 and are not available.  A review of the Veteran's DD Form 214 shows that he served in Battery C, 274th Armored Field Artillery (AFA) and had one year and six months of foreign service.  However, there is no indication of where he was stationed abroad, nor is there any indication of combat service.

When, as here, a Veteran's complete service records are unavailable through no fault of his, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the threshold for allowance of a claim is not lowered, and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated.  Rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

In the present appeal, the Veteran contends his tinnitus is related to noise to which he was exposed in service.  He reports serving in a field artillery unit and experiencing tinnitus since service.  

Post-service treatment records dated between 2007 and 2011 show ongoing complaints of, and treatment for, tinnitus.  In December 2011, the Veteran was afforded a VA audiological examination, at which time he stated that his tinnitus has been constant and present since service.  The examiner related the Veteran's tinnitus to his hearing loss because "tinnitus is known to be a symptom associated with hearing loss."  However, the examiner was unable to provide an etiology for the Veteran's hearing loss without resorting to speculation.  [The examiner explained that the Veteran had no service medical records and that, without reviewing the service treatment records, he could only speculate to what extent service had aggravated the Veteran's hearing loss.]  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In assessing the credibility and weight of all the evidence, including the medical evidence, the Board must determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board finds the December 2011 VA audiological examination adequate to the extent that it diagnoses hearing loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. at 312.  These conclusions of the VA examiner are sufficient as they are based on a complete examination and review of the claims file, including the accurate history provided therein and from the Veteran.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

However, the Board finds the examination inadequate to the extent that the examiner was unable to provide a complete etiological picture of the Veteran's tinnitus.  In this regard, the Board acknowledges that the examiner associated the Veteran's tinnitus with his hearing loss.  However, the examiner was unable to determine whether the Veteran's hearing loss was associated with his service due to the absence of service treatment records.  
Significantly, in associating the Veteran's tinnitus with his hearing loss and not considering whether his tinnitus was associated directly with his military service, the examiner disregarded the Veteran's competent and credible reports of in-service acoustic trauma and complaints of tinnitus since service.  In this regard, the Board reiterates that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005); & Jandreau, supra (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  Here, the Veteran's statements are competent and credible as they are supported by, and are consistent with, the evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  

The totality of the evidence of record clearly reflects a diagnosis of tinnitus.  Significantly, the Veteran's statements as to his exposure to in-service acoustic trauma are consistent with his in-service duties and responsibilities in a field artillery unit.  Thus, in-service noise exposure is conceded.  Further, his assertions as to experiencing continuous ringing in his ears since service are probative with regard to continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that a current diagnosis of tinnitus cannot be reasonably disassociated from service.  Therefore, when considering the entire record, the Board finds the evidence in relative equipoise.  Service connection for tinnitus is therefore warranted.  

ORDER

Service connection for tinnitus is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


